—In a proceeding pursuant to CPLR article 75 to stay arbitration, Parr General Contracting Co., Inc., appeals from so much of an order of the Supreme Court, Suffolk County (Oshrin, J.), dated April 19, 1999, as denied its motion to consolidate the arbitration of its claims against the respondents D&F Mason Contractors Supply, Inc., Pirraglia Contracting, Inc., HST Management, Ltd., and HST Roofing, Inc., with a separate arbitration of a claim against it by the respondent Di-mac Direct, Inc.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Under the circumstances of this case, the application for consolidation of the arbitration proceedings was properly denied (see, Matter of Salvano v Merrill Lynch, Pierce, Fenner & Smith, 85 NY2d 173; Steuerman v Broughton, 123 AD2d 681; cf., County of Sullivan v Nezelek, 42 NY2d 123). Santucci, J. P., Joy, Goldstein and Schmidt, JJ., concur.